                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                           5:19 CV 112 WCM

CHARLES BUFORD ARNING,            )
                                  )
           Plaintiff,             )
                                  )
                                  )              MEMORANDUM OPINION
v.                                )                     AND
                                  )                    ORDER
                                  )
ANDREW M. SAUL,                   )
Acting Commissioner of the Social )
Security Administration,          )
                                  )
           Defendant.             )
_______________________________ )

         This matter is before the Court on the parties’ cross motions for summary

judgment. Docs. 9 & 11.1

    I.      Procedural History

         On February 25, 2016, Plaintiff filed an application for disability

insurance benefits alleging a disability onset date of January 5, 2016.

Transcript of Administrative Record (“AR”) pp. 191-197.

         Following   denial   of   Plaintiff’s   claims   on   initial   review   and

reconsideration, a hearing was conducted in Charlotte, North Carolina, where

Plaintiff appeared and testified. AR pp. 33-73.


1The parties have consented to the disposition of this matter by a United States
Magistrate Judge. Doc. 8.

                                           1

         Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 1 of 10
         On October 18, 2018, the Administrative Law Judge (“ALJ”) issued an

unfavorable decision. AR pp. 13-32. The Appeals Council denied Plaintiff’s

request for review of that decision and on August 28, 2019, Plaintiff timely

filed the instant action. AR pp. 1-6; Doc. 1. Accordingly, the ALJ’s decision is

the Commissioner’s final decision for purposes of judicial review. See 20 C.F.R.

§ 404.981.

   II.     The Five-Step Process

         A claimant has the burden of proving that he or she suffers from a

disability, which is defined as a medically determinable physical or mental

impairment lasting at least 12 months that prevents the claimant from

engaging in substantial gainful activity. 20 C.F.R. §§ 404.1505; 416.905. The

regulations require the Commissioner to apply a five-step sequential

evaluation to each claim for benefits. 20 C.F.R. §§ 404.1520; 416.920. In this

process, the Commissioner considers each of the following: (1) whether the

claimant has engaged in substantial gainful employment; (2) whether the

claimant has a severe impairment; (3) whether the claimant’s impairment is

sufficiently severe to meet or exceed the severity of one or more of the

impairments listed in Appendix I of 20 C.F.R. Part 404, Subpart P; (4) whether

the claimant can perform his or her past relevant work; and (5) whether the

claimant is able to perform any other work considering his or her age,

education, and residual functional capacity (“RFC”). 20 C.F.R. §§ 404.1520,

                                       2

         Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 2 of 10
416.920; Mastro v. Apfel, 270 F.3d 171, 177 (4th Cir. 2001); Johnson v.

Barnhart, 434 F.3d 650, 653 n.1 (4th Cir. 2005) (per curiam).

      The burden rests on the claimant throughout the first four steps of this

five-step process to prove disability. Monroe v. Colvin, 826 F.3d 176, 179 (4th

Cir. 2016). If the claimant is successful at these steps, then the burden shifts

to the Commissioner to prove at step five that the claimant is able to perform

other work, considering the claimant’s RFC, age, education, and past work

experience. Mascio v. Colvin, 780 F.3d 632, 635 (4th Cir. 2015); Monroe, 826

F.3d at 180.

   III.     The ALJ’s Decision

      In his October 18, 2018 Decision, the ALJ found that Plaintiff had the

severe impairments of “degenerative disc disease of the lumbar spine status-

post laminectomy; right femoral nerve neuropathy; right hip osteoarthritis;

and osteoarthritis of the bilateral hands.” AR p. 18. The ALJ further found

that Plaintiff had the RFC to

               perform sedentary work as defined in 20 CFR
               404.1567(a) except the claimant can occasionally climb
               ramps/stairs; never climb ladders, ropes, or scaffolds;
               frequently balance; occasionally stoop, kneel, or
               crouch; never crawl; and frequently grasp, handle,
               finger, and feel bilaterally with the upper extremities.
               In addition, the claimant requires the option to sit-
               stand hourly while remaining on task, but standing
               not to exceed five minutes at a time.

               AR p. 20.

                                          3

          Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 3 of 10
Utilizing this RFC, the ALJ found that Plaintiff was able to perform his past

relevant work such that Plaintiff was not disabled from January 5, 2016 (the

alleged disability onset date) through October 18, 2018 (the date of the ALJ’s

Decision). AR pp. 24-25.

   IV.     Standard of Review

      Under 42 U.S.C. § 405(g), judicial review of a final decision of the

Commissioner denying disability benefits is limited to two inquiries: (1)

whether substantial evidence exists in the record as a whole to support the

Commissioner’s findings, and (2) whether the Commissioner’s final decision

applied the proper legal standards. Hines v. Barnhart, 453 F.3d 559, 561 (4th

Cir. 2006) (quoting Mastro, 270 F.3d at 176). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996) (internal

quotation marks omitted).       It is more than a scintilla but less than a

preponderance of evidence. Id.

      When a federal district court reviews the Commissioner’s decision, it

does not “re-weigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the Secretary.” Id. Accordingly, the issue

before the Court is not whether Plaintiff is disabled but, rather, whether the

Commissioner’s decision that he is not disabled is supported by substantial



                                       4

         Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 4 of 10
evidence in the record, and whether the ALJ reached his decision based on the

correct application of the law. Id.

   V.      Analysis

        Plaintiff argues that the ALJ failed to evaluate properly the opinions of

his treating physicians.

        The Social Security Regulations require an ALJ to consider all medical

opinions of record, regardless of their source. 20 C.F.R. §§ 404.1527(c),

416.927(c); 20 C.F.R. § 404.1527(b) (“In determining whether you are disabled,

we will always consider the medical opinions in your case record together with

the rest of the relevant evidence we receive.”); SSR 06-03p (The ALJ must

“consider all of the available evidence in the individual’s case record in every

case.”).

        Generally, a treating physician’s opinion is given controlling weight if it

is well-supported by medically acceptable clinical evidence and is not

inconsistent with other substantial evidence of record.         See 20 C.F.R §§

404.1527(d)(2), 416.927(d)(2); Mastro v. Apfel, 270 F.3d 171, 178 (4th

Cir.2001).    However, “if a physician’s opinion is not supported by clinical

evidence or if it is inconsistent with other substantial evidence, it should be

accorded significantly less weight.” Craig v. Chater, 76 F.3d 585, 590 (4th

Cir.1996); 20 C.F.R. §§ 404.1527(d)(4), 416.927(d)(4); see also Mastro, 270 F.3d

at 178 (“Under such circumstances, the ALJ holds the discretion to give less

                                         5

        Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 5 of 10
weight to the testimony of a treating physician in the face of persuasive

contrary evidence.”).

      Here, Plaintiff asserts that the ALJ ignored the opinions of Dr. Hans C.

Hansen and Dr. Mark Boles, and that the ALJ failed to explain adequately the

weight he assigned to the opinions of Dr. Ahmed Elnagger, Dr. Tara

Frankhouser, Dr. Robert Wodecki, and Lisa Mathis, a nurse practitioner. In

response, the Commissioner argues that the statements from these providers

upon which Plaintiff relies are not medical opinions and that, in any event, the

ALJ appropriately discussed either the statements themselves or other

evidence from the provider.

      In his October 18, 2018 Decision, the ALJ assigned “[v]ery little weight”

to the opinions Dr. Elnagger, Dr. Frankhouser, Dr. Wodecki, and Nurse

Practitioner Mathis and explained that:

            Although these providers are treating sources, as
            discussed above the record does not reflect that there
            was any worsening of the claimant’s impairments
            when he stopped working. The claimant has had
            multiple surgeries, but these all occurred at least a few
            years prior to his alleged onset date. In fact, at the
            hearing the claimant admitted that his symptoms
            were about the same. Additionally, statements that a
            claimant is ‘disabled’, ‘unable to work’, can or cannot
            perform a party job, meets a Listing or the like are not
            medical opinions but are administrative findings
            dispositive of a case, requiring familiarity with the
            Regulations and legal standards set forth therein.
            Such issues are reserved to the Commissioner, who


                                       6

      Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 6 of 10
            cannot abdicate his statutory responsibility          to
            determine the ultimate issue of disability.

            AR p. 23.

      The ALJ’s explanation for discounting the opinions of Dr. Elnagger, Dr.

Frankhouser, Dr. Wodecki, and Nurse Practitioner Mathis appears two-fold.

First, the ALJ reasoned that Plaintiff’s symptoms were “about the same” as

when he was working. Second, the ALJ states that these opinions address

issues reserved to the Commissioner.

      The undersigned agrees that certain statements from these providers are

legal conclusions regarding Plaintiff’s disability status or ability to work. See

AR p. 888 (Dr. Ahmed Elnagger July 6, 2016 statement: “He is totally and

permanently disabled.”); AR p. 825 (Dr. Tara Frankhouser August 29, 2016

statement: “do not disagree with disability for this patient”); AR p. 925 (Dr.

Elnagger October 17, 2016 statement: “He is unable to maintain gainful

employment due to his very deceased [sic] status.”); AR p. 943 (Dr. Robert

Wodecki April 5, 2017 statement: “Pt is not able to sustain gainful

employment.”); AR p. 913 (Lisa Mathis, Nurse Practitioner, April 13, 2017

statement: “He is unable to maintain gainful employment due to his very

deceased [sic] functional status.”).

       Such opinions are not entitled to any heightened evidentiary value.

Morgan v. Barnhart, No. 04–1692, 142 Fed. Appx. 716, 722 (4th Cir. Aug. 5,



                                       7

       Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 7 of 10
2005) (emphasis omitted) (“[T]he ALJ is under no obligation to give a treating

physician’s legal conclusions any heightened evidentiary value.”); see also

Cramer v. Colvin, No. 3:13-cv-414-MOC, 2014 WL 1365911, at * 3 (W.D.N.C.

April 7, 2014) (“Medical opinions that go to the ultimate vocational issue of

ability to work invade the province of the Commissioner, who is ultimately

charged with determining whether a claimant meets the statutory definition

of disability.”) (citing 20 C.F.R. § 416.927(d)). “Rather, the ALJ must assess the

opinions in light of the record to ‘determine the extent to which the [treating

physician’s legal conclusion] is supported by the record.’” Schaller v. Colvin,

No. 5:13-cv-334-D, 2014 WL 4537184, at * 7 (E.D.N.C. Sept. 11, 2014) (citing

Morgan, 142 Fed. Appx. 716, 722; (quoting SSR 96–5p, 1996 WL 374183, at *3

(July 2, 1996)).

      Here, when considering these opinions, the ALJ did not fully explain his

finding that Plaintiff’s condition was “about the same” as when Plaintiff was

working.2    While the ALJ stated that Plaintiff testified to this fact, the

undersigned’s review of the hearing testimony indicates that Plaintiff

explained he could no longer work because he “couldn’t take it anymore” due

to “the sheer pain” AR pp. 48-50. While it may be true that Plaintiff’s objective




2 In his Adult Disability Report, Plaintiff reported that he stopped working on
January 4, 2016. AR p. 246. As noted above, Plaintiff alleged a disability onset date
of January 5, 2016.
                                         8

       Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 8 of 10
medical findings show that his pain levels and associated symptoms were the

same both before and after his alleged disability onset date of January 5, 2016,

the ALJ did not analyze Plaintiff’s medical records prior to January 5, 2016 to

support that finding,3 and it is not the province of the Court to undertake this

analysis in the first instance. See Radford v. Colvin, 734 F.3d 288, 296 (4th

Cir. 2013); see also Vann v. Colvin, No. 1:14-cv-89-MOC, 2015 WL 356951, at*

6 (W.D.N.C. Jan. 27, 2015) (where ALJ failed to determine whether treating

physician’s legal conclusion was supported by the record, ALJ’s decision was

not supported by substantial evidence).

      Finally, the ALJ did not cite or discuss the statements from Dr. Boles or

Dr. Hansen. See AR p. 473 (Dr. Boles November 16, 2015 statement: “I agree

with need for Long-term Disability due to inoperable Pain Syndrome impairing

work and home performance as well as QOL [quality of life].”); AR p. 784 (June

27, 2016 statement Dr. Hansen: “I think he’s a pretty viable candidate to be

considered for disability….”); AR p. 783 (Dr. Hansen July 18, 2016 statement:

“Will support disability.”). While these legal conclusions are not entitled to any




3The ALJ did recognize that Plaintiff “has a long history of multiple orthopedic issues
and chronic pain that dates back to at least 2002” and that Plaintiff had a discectomy
in 2008, a laminectomy and discectomy in 2013, and a left hip replacement in 2002.
AR p. 21. However, the ALJ did not explain how such medical records supported his
conclusion that Plaintiff’s condition remained the same both before and after he
stopped working.

                                          9

       Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 9 of 10
heightened evidentiary value, as explained above they nonetheless should

have been considered.

     IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary

Judgment (Doc. 9) is GRANTED, and the Commissioner’s Motion for Summary

Judgment (Doc. 11) is DENIED.



                           Signed: August 28, 2020




                                      10

     Case 5:19-cv-00112-WCM Document 14 Filed 08/28/20 Page 10 of 10
